Appeal by the defendant from an order of the County Court, Suffolk County (Hudson, J.), dated October 19, 2007, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination to designate him a level three sex offender is supported by clear and convincing evidence and, thus, should not be disturbed (see Correction Law § 168-n [3]; People v Morris, 33 AD3d 778 [2006]; People v Robert I., 33 AD3d 777 [2006]).
The defendant’s remaining contentions are without merit. Rivera, J.P., Dickerson, Hall and Lott, JJ., concur.